Title: Proceedings of a Court-Martial and Remission of Sentence of George Ennis, 10 April 1780
From: Walls, George,Jefferson, Thomas
To: 



Albemarl Barracks April the 10th. 1780

At a General Courtmarshal held for the Tryal of Such prisoners as shall come before them:

Major Geo. Walls President Members

Capt. Purvis
Lt. Glenn


Capt. Porter
Lt. Carney


Capt. Cherry
Ensn. Slaughter


Capt. Young
Ens. McGavock


Lt. Brent
Ensn. Pollet


Lt. Taylor Ens.
Meriweather


The Court being duly sworn Proceeded to the Tryal of George Ennis of Capt. Millan’s Company, in Colo. Crockets Battalion for Disertion. The prisoner being brought before the Court pleads Guilty of Enlisting and disarting three times. The Court are of Oppinion that the Prisoner is guilty of a breach of the 1st. and 3rd. Article of the 6th Section of the Articles of War, and Sentence him to suffer Death. John Smith a soldier in the 8th. Virginia Regiment was brought Before the Court for disartion. Pleads guilty. The Court are of Oppinion that the prisoner is guilty of the  1st. Article of the 6th. Section of the Articles of War, and Sentence him to run the Gantlet once thro the Brigade.
James Cragy being brought before the Court for disartion pleads not guilty, and no evidence appearing the Court are of Oppinion that the prisoner be Releas’d from his confinement.
Geo. Walls Majr. President
In Council May 19. 1780
The sentence of the court martial on George Ennis is remitted.

Th: Jefferson

